Citation Nr: 0937916	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, to include as secondary to a 
service-connected left ankle disability.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
left ankle disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.  In July 
2009, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Manila, 
Republic of the Philippines.  A copy of the transcript is of 
record.  


FINDINGS OF FACT

1.  There was no cardiovascular injury or disease in service, 
or chronic symptoms of hypertension in service; hypertension 
not continuous since service separation; hypertension did not 
manifest to a compensable degree within a year of service 
separation; and hypertension is not etiologically related to 
active duty service. 

2.  There was no lumbar spine injury or disease in service, 
and low back symptoms were not chronic in service; lumbar 
spine symptoms were not continuous since service separation; 
degenerative arthritis of the lumbar spine did not manifest 
to a compensable degree within a year of service separation; 
and the Veteran's current lumbar spine disability is not 
etiologically related to active duty service or caused or 
aggravated by service-connected left ankle disability. 

3.  There was no left hip injury or disease in service, and 
left hip symptoms were not; left hip symptoms were not 
continuous since service separation; degenerative arthritis 
of the left hip did not manifest to a compensable degree 
within a year of service separation; and the Veteran's 
current left hip disorder is not etiologically related to 
active duty service or caused or aggravated by service-
connected left ankle disability. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active duty, its incurrence or 
aggravation during such service may not be presumed, and is 
not secondary to a service-connected left ankle disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  A left hip disability was not incurred in or aggravated 
by active duty, its incurrence or aggravation during such 
service may not be presumed, and is not secondary to a 
service-connected left ankle disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.  VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  In this case, this 
notification obligation was accomplished by way of letters 
from the RO to the Veteran dated in April 2006, March 2007, 
May 2007, and June 2007.  These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and 
(3) informing the Veteran about the information and evidence 
he was expected to provide.  Of note, 38 C.F.R. § 3.159 has 
been revised in part, effective as of May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Additionally, the Veteran received notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
an April 2006 letter.  The Board finds that VA has fulfilled 
its duty to notify the Veteran. 

VA also has a duty to assist a Veteran in obtaining evidence 
necessary to substantiate a claim.  The service treatment 
records and VA treatment records are associated with the 
claims file.  The Veteran was afforded VA examinations for 
his lumbar spine and left hip.  The Veteran did not receive a 
VA examination regarding his hypertension because there is no 
in-service cardiovascular injury or disease to which later 
hypertension may be etiologically related.  The Veteran has 
not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claims.  All relevant evidence necessary to decide the 
Veteran's appeal has been obtained, and the case is ready for 
appellate review.

Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as hypertension 
or degenerative arthritis, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2008).

Service Connection for Hypertension

The Veteran contends that he developed hypertension within a 
year of service separation.  He first filed a claim for 
service connection for hypertension in February 2005, notably 
over 17 years of service separation.  

After a review of the evidence of record, the Board finds 
that there was no cardiovascular injury or disease in 
service, or chronic symptoms of hypertension in service; 
hypertension was not continuous since service separation; and 
hypertension did not manifest to a compensable degree within 
a year of service separation.

In this case, service treatment records do not show any 
complaints, findings, diagnosis, or treatment for high blood 
pressure.  VA regulations provide that the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90 millimeters (mm) or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 
(1) (2009).  The Veteran's August 1977 service separation 
(retirement) examination report reflects that his blood 
pressure was 100mm systolic over 68mm diastolic, clinically 
normal cardiovascular system.  In an August 1977 Report of 
Medical History, the Veteran specifically denied that he then 
had, or had ever had, high blood pressure.  

The Veteran recently, as part of his claim for compensation, 
asserts that hypertension was initially diagnosed within a 
year of separation from service by his private physician.  He 
now asserts that within a year of service he began 
experiencing dizziness and sought medical attention, and that 
the physician diagnosed hypertension and prescribed 
medication for treatment.  These purported medical records 
have not been associated with the claim file because the 
Veteran has not provided any information to locate these 
records.  

A November 2006 statement by J.L., M.D., represents that he 
treated the Veteran for hypertension sometime in 1977, but 
the treatment notes were unavailable.  Only this summary 
information was provided.  The Board notes that a December 
2006 letter from another private physician is more specific 
and detailed, details specific medications and dosages, 
specific blood pressure measures, and is more consistent with 
the other evidence of record, including no high blood 
pressure at service separation and no credible evidence of 
symptoms or diagnosis or treatment for hypertension for many 
years after service until 2001, and is more consistent with 
other treatment notes that do not include a long history of 
hypertension to 1977.  The December 2006 private doctor 
statement is more probative for these reasons, and outweighs 
the general and unsupported letter by Dr. J.I.  The more 
probative December 2006 reflects an inconsistency with Dr. 
J.I.'s history of hypertension to 1977 because the December 
2006 private doctor letter reflects that he had been treating 
the Veteran since 2001 for hypertension.  It is also unlikely 
that the Veteran would have been treated simultaneously by 
two doctors for the same disorder of hypertension from 2001 
to December 2006.  

Numerous recent private medical records reflect treatment for 
hypertension, but do not provide information as to when the 
initial manifestations began.  While the Veteran was pursuing 
the February 2005 claim for VA compensation, during VA 
treatment in October 2006 he reported a past medical history 
of hypertension diagnosed in 1977.  

The Board finds that the statements by the Veteran and Dr. 
J.I. contending that hypertension was diagnosed in 1977 are 
not credible for the following reasons: the August 1977 
separation examination report reflects blood pressure 
readings firmly within normal limits, and the Veteran's 
specific denial of any past or current high blood pressure; 
there is no explanation as to why the contemporaneous medical 
records from 1977 are unavailable; and the weight of the 
evidence of record does not reflect treatment for 
hypertension until many years following separation from 
service.  See Owens v. Brown, 7 Vet. App. 429 (1995); Caluza, 
7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Also, the October 2006 VA 
treatment note referring to hypertension diagnosed in 1977 is 
based on the Veteran's self-reported history, which for 
reasons noted above is factually inaccurate and inconsistent 
with other evidence of record.  

Without credible evidence showing that hypertension was 
manifested during service or manifested to a compensable 
degree within a year following service, or is otherwise 
related by competent evidence to some in-service injury or 
disease, the claim must be denied.  38 C.F.R. §§ 3.303, 
3.307.  In reaching this conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Lumbar Spine and Left Hip Disorders

The Veteran contends that he has a lumbar spine and left hip 
disability that are related to service.  At the personal 
hearing in July 2009, he testified that his low back symptoms 
began about one year ago, and that he did not have low back 
pain after service, and that he now has hip problems also.  

After a review of the evidence of record, the Board finds 
that there was no lumbar spine or left hip injury or disease 
in service, and low back symptoms and left hip symptoms were 
not chronic in service; low back and left hip symptoms were 
not continuous since service separation; degenerative 
arthritis of the lumbar spine or hip did not manifest to a 
compensable degree within a year of service separation; and 
the Veteran's current lumbar spine disability and complaints 
of hip disorder are not etiologically related to active duty 
service or caused or aggravated by service-connected left 
ankle disability. 
 
In this case, service treatment records do not reflect any 
complaints or findings regarding any back or hip disorders.  
The Veteran's August 1977 separation examination report shows 
that the Veteran's spine and hips were clinically examined 
and found to be normal.  The Veteran testified that he did 
not experience any in-service or immediate post-service 
symptoms of the low back or left hip, and that these symptoms 
began recently.  

With regard to the Veteran's contention that his lumbar spine 
disability and his left hip disability are secondary to his 
service-connected left ankle disability, the Veteran 
submitted a statement by J.L., M.D., to the effect the left 
ankle pain was causing an ambulatory disturbance affecting 
his left knee and left hip.  While this shows some evidence 
of pain from the left ankle up to the left hip, it does not 
actually indicate that the Veteran developed a left hip 
disability (it does not diagnose a left hip disability) 
because of the left ankle disability.  Dr. J.L.'s note does 
not even purport to identify a low back disorder or to relate 
left ankle symptoms to a low back disorder. 

Evidence weighing against the Veteran's claim on the theory 
of secondary service connection due to the service-connected 
left ankle disability includes a negative VA examiner's 
opinion in June 2007.  The Veteran was afforded June 2007 VA 
examinations for both the low back and left hip, at which he 
reported having back pain for a few years.  The VA examiner 
conducted a thorough physical examination of the Veteran's 
back, including X-ray studies, and diagnosed degenerative 
osteoarthritis of the lumbar spine.  The VA examiner opined 
that the present back disorder was not related to the 
Veteran's ankle disability.  

In a separate examination report, the June 2007 VA examiner 
conducted a thorough physical examination of the Veteran's 
hips with X-ray studies.  He diagnosed hip pain, and opined 
that it was unrelated to the Veteran's ankle disability.  The 
VA examiner explained as bases for the opinion that X-rays 
showed the left and right hip joints to be the same; that the 
Veteran's knees were normal; and that that, if the left hip 
joint were affected by the ankle, the left knee joint would 
be affected first.   

The Board finds the June 2007 VA examiner's opinion of more 
probative value because it is based on a thorough 
contemporaneous physical examination, X-ray studies of the 
relevant joints, and offers secondary service connection 
medical opinions that are supported by stated bases.  Dr. 
J.L.'s letter does not reflect actual opinions of causation 
of left hip or low back disability, only that left ankle pain 
radiated up to the left hip and caused some gait impairment.  
In addition, Dr. J.L. does not indicate that he conducted a 
detailed physical examination, and his note does not reflect 
a thorough history, and does not state the bases for any such 
secondary relationship.  For these reasons, the Board finds 
the June 2007 VA examiner's opinion has greater probative 
value on the question of whether the Veteran's left hip 
disability is secondary to his service-connected left ankle 
disability.   

In sum, the probative evidence does not support the Veteran's 
contention that his present low back and left hip disorders 
are related to service either directly or as secondary to his 
service-connected left ankle disability.  Accordingly, 
service connection is not warranted for either of these 
claimed disabilities.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  In reaching these conclusions, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for degenerative arthritis of the lumbar 
spine, including as secondary to a service-connected left 
ankle disability, is denied.

Service connection for a left hip disorder, including as 
secondary to a service-connected left ankle disability, is 
denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


